Citation Nr: 1102069	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-22 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to 
July 25, 2008, an evaluation greater than 10 percent beginning on 
July 25, 2008, and an evaluation greater than 20 percent 
beginning on February 26, 2010 for the service-connected 
peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial compensable evaluation prior to 
July 25, 2008, an evaluation greater than 10 percent beginning 
July 25, 2008, and an evaluation greater than 20 percent 
beginning February 26, 2010 for the service-connected peripheral 
neuropathy of the left lower extremity.



ATTORNEY FOR THE BOARD

 Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970 
with other service of 1 month and 24 days.

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the RO.  

In November 2009, the Board remanded the case to the RO for 
additional development of the record.  

The issue of a total rating based upon individual unemployability 
(TDIU) by reason of service-connected disability is addressed in 
the REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Beginning in July 2007, the service-connected peripheral 
neuropathy of the right lower extremity is shown to have been 
productive of a disability picture that more closely resembled 
that of mild incomplete paralysis of the peroneal nerve.  

2.  Beginning on July 25, 2008, the service-connected peripheral 
neuropathy of the right lower extremity is shown to have been 
productive of a disability picture that more closely resembled 
that of moderate incomplete paralysis of the peroneal nerve.  

3.  Beginning in July 2007, the service-connected peripheral 
neuropathy of the left lower extremity is shown to have been 
productive of a disability picture that more closely resembled 
that of mild incomplete paralysis of the peroneal nerve.   

4.  Beginning on July 25, 2008, the service-connected peripheral 
neuropathy of the left lower extremity is shown to have been 
productive of a disability picture that more closely resembled 
that of moderate incomplete paralysis of the peroneal nerve.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of 10 percent for the 
service-connected peripheral neuropathy of the right lower 
extremity beginning in July 2007 have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a 
including Diagnostic Code 8521 (2010).  

2.  The criteria for the assignment of 20 percent for the 
service-connected peripheral neuropathy of the right lower 
extremity beginning on July 25, 2008 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a 
including Diagnostic Code 8521 (2010).  

3.  The criteria for the assignment of 10 percent for the 
service-connected peripheral neuropathy of the left lower 
extremity beginning in July 2007 have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a 
including Diagnostic Code 8521 (2010).  

4.  The criteria for the assignment of 20 percent for the 
service-connected peripheral neuropathy of the left lower 
extremity beginning on July 25, 2008 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a 
including Diagnostic Code 8521 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the implementation of 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

This appeal arises from disagreement with initial evaluations 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a Notice of Disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of prejudice with 
regard to the notice in this case; hence, further VCAA notice is 
not required with regard to the initial rating appeals.

The Veteran received VCAA notice in September 2006.  VCAA 
requires VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(d).  

This "duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment identified by the Veteran, 
including service treatment records and records from various 
federal agencies.  Additionally, the Veteran has been provided 
necessary VA examinations.

A February 2010 VA examination notes that the Veteran began 
receiving benefits from the Social Security Administration (SSA) 
after he retired in May 2009.  The Veteran reported that he 
retired at the age of 62.  The Veteran also has not alleged that 
he ever received disability benefits from the SSA and has stated 
that he had planned to work until 67 so that he could obtain a 
higher amount of Social Security benefits.  For these reason, the 
Board does not find that SSA records need to be obtained.  The 
records are not relevant as the Veteran is not receiving 
disability benefits from SSA which could be related to his 
increased evaluation for peripheral neuropathy.

The Board finds that the RO substantially complied with the 
November 2009 remand action.

For these reasons, the Board finds that VA has complied with the 
VCAA notification and assistance requirements as to the claims 
for increase on appeal.  


II.  Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, as here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.  

The RO granted service connection for peripheral neuropathy of 
each lower extremity and assigned noncompensable ratings in a 
July 2007 rating decision.  During the course of the appeal, the 
rating for peripheral neuropathy was increased to 10 percent, 
effective on July 25, 2008, and to 20 percent, effective on 
February 26, 2010.  

As the popliteal nerve is involved, the Veteran has been rated 
under Diagnostic Code 8521.  Under 38 C.F.R. § 4.124a, Diagnostic 
Code 8521, disability ratings of 10 percent, 20 percent and 30 
percent are assigned for incomplete paralysis of the external 
popliteal nerve (common peroneal) which is mild, moderate or 
severe in degree, respectively.  A 40 percent rating is warranted 
for complete paralysis.

The Board has considered all other applicable provisions of 38 
C.F.R. Parts 3 and 4, whether or not they have been raised by the 
Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The terms "mild," "moderate," and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, VA 
must evaluate all the evidence to the end that its decisions are 
equitable and just.  38 C.F.R. § 4.6 (2010).


III.  Analysis

During the January 2007 VA examination, the Veteran's vibration 
and monofilament sensation in the feet was intact neurologically.   
There was some very mild decreased monofilament sensation in the 
little toe area of the foot.  He reported having tingling and 
numbness in his feet.

The VA examiner stated that that there was no overwhelming or 
convincing evidence that the Veteran had any diabetic neuropathy 
unless he was having the beginning signs of it.  

In July 2007, the Veteran reported having peripheral neuropathy 
of the lower extremities that had worsened in the past months, 
including muscles weakness in his left leg and numbness and 
tingling in his right foot.  He stated that he could not stand or 
walk a long time on hard surfaces and that shoe supports were no 
help any longer.

In a July 2008 Form 9, the Veteran again reported having sensory 
loss of his toes and foot numbness that had gotten worse.  

In connection with VA outpatient treatment on July 25, 2008 the 
Veteran complained of having chronic pain in both legs.  He was 
diagnosed with diabetic neuropathy, but the Veteran declined any 
medication.  

In May 2009, the Veteran asserted that he retired due to foot and 
leg pain.  On December 24, 2009, the Veteran was prescribed 
Gabapentin for diabetic neuropathy.  

In a January 2010 statement, the Veteran stated that his pain had 
gotten worse in the last year and half.  He retired early because 
his job required hours of walking and standing.  He currently was 
being treated with Gabapentin.

In February 2010, the Veteran was afforded a VA examination to 
determine the current severity of his service-connected diabetic 
neuropathy.  The examiner noted decreased sensory perception 
along the toes in both feet.  

The Veteran noted that he could not walk or stand too long.  
Walking and standing became too difficult to do at his job so he 
was forced to retire early.  He took Gabapentin for his 
peripheral neuropathy.  The Veteran had paresthesia and 
dysesthesia in both feet.  

Upon examination, the Veteran was noted to have incomplete 
paralysis of each lower extremity involving the peroneal nerves 
that branched off into digital nerve fibers of the feet.  His 
ambulation was steady, not antalgic.  He had decreased 
monofilament sensation in the toes and in the distal foot and 
only recognized some monofilament probing beginning in the 
proximal area of the foot toward the heel.  He was diagnosed with 
bilateral lower extremity diabetic peripheral neuropathy.  

In a March 2010 addendum, the VA examiner clarified that the 
Veteran had peripheral neuropathy affecting both feet to a 
moderate degree.  There was no muscular atrophy in the lower 
extremities.  

Based on a careful review of the evidence of record, the Board 
finds that the service-connected bilateral peripheral neuropathy 
is shown to have been productive of a disability picture that 
more nearly approximated that of mild incomplete paralysis 
beginning in January 2007 and that of moderate incomplete 
paralysis in July 2008.  

A higher evaluation is not warranted as there is no evidence 
showing findings determined to be severe incomplete paralysis or 
complete paralysis.  The VA examiner in February 2010 noted that 
the Veteran did not have an antalgic gait or muscular atrophy in 
the lower extremities.  


IV.  Extraschedular Considerations

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2010).

However, to afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  
The Board may determine, in the first instance, that a veteran 
has not presented evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or bases 
for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996).  This determination follows a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
or unusual disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.

Therefore, initially, the level of severity and symptomatology of 
the veteran's service-connected disability must be compared with 
the established criteria found in the rating schedule for that 
disability.  Id.  

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, the veteran's disability 
picture is contemplated by the rating schedule.  Therefore, the 
assigned schedular evaluation is adequate and no referral is 
required.  Id.

If the schedular evaluation does not contemplate the veteran's 
level of disability and symptomatology, and is found inadequate, 
the second step of the inquiry requires the Board to determine 
whether the veteran's exceptional disability picture exhibits 
other related factors such as marked interference with employment 
or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule 
is inadequate to evaluate a veteran's disability picture and that 
picture shows the related factors discussed hereinabove, the 
final step requires that the case be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for a determination of whether the veteran's 
disability picture requires the assignment of an extraschedular 
rating.  Id.

Here, in applying the Thun analysis in this case, the Board finds 
that the established criteria are shown to reasonably address the 
nature and extent of the disability picture caused by the 
service-connected peripheral neuropathy for compensation 
purposes.  As such, an exceptional or unusual disability picture 
is not presented.  

Therefore, the Board is not required to remand the Veteran's 
increased rating claims for consideration of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1). See Bagwell, 9 Vet. App. 
at 338-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

 
ORDER

Beginning in July 2007, an increased rating of 10 percent for the 
service-connected peripheral neuropathy of the right lower 
extremity is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.

Beginning on July 25, 2008, an increased rating of 20 percent for 
the service-connected peripheral neuropathy of the right lower 
extremity is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.

Beginning in July 2007, an increased rating of 10 percent for the 
service-connected peripheral neuropathy of the left lower 
extremity is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.

Beginning on July 25, 2008, an increased rating of 20 percent for 
the service-connected peripheral neuropathy of the left lower 
extremity is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.


REMAND

The Court has held that a total compensation rating based upon 
individual unemployability (TDIU) may be encompassed in a claim 
for increase or an appeal of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).    

Given the Veteran's recent assertions, the Board finds that 
additional development is required in connection with entitlement 
to a TDIU rating.

The Veteran reported in a September 2010 statement that he had to 
stop working earlier than anticipated due to leg and foot 
problems caused by his service-connected disability.   

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to afford him 
with an opportunity to provide additional 
evidence relevant to a claim for a TDIU 
rating.

In particular, the RO should specifically 
request that the he complete and submit a 
VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability.  

The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit to substantiate 
any claim for a TDIU rating and what VA 
will do.

The letter should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  After all indicated development has 
been completed to the extent possible, the 
RO should adjudicate the Veteran's claim 
for TDIU in light of all the evidence of 
record.  If any benefits sought on appeal 
remain denied, the Veteran and any 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


